 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Room 826,51 SW. First Avenue, Miami, Florida, Telephone No. 350-5391, if they have anyquestions concerning this notice or compliance with its provisions.Frank C. Varney Co., Inc.andPrinting Specialties and PaperProducts Union No. 447,InternationalPrintingPressmen andAssistants' Union of North America, AFL-CIOCase No. 02-CA-1745.February 26, 1965DECISION AND ORDEROn November 4, 1964, Trial Examiner Arthur E. Reyman issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.He also found that the Respondent had notengaged in other unfair labor practices alleged in the complaint.Thereafter, the Respondent filed exceptions to the Decision and asupporting brief, and the General Counsel filed cross-exceptions tothe Decision, a supporting brief, and a motion to strike certain ofRespondent's exceptions.'The Respondent also filed an answeringbrief in opposition to cross exceptions.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs of the parties, andthe entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with the fol-lowing additions and modifications :On the basis of the credited testimony of employees Marshall andGill, the Trial Examiner found that Respondent's President FrankC.Varney coercively interrogated these two employees in earlyAugust 1963.However, the Trial Examiner's findings do not reflectall of Gill's testimony bearing on his discussion with Varney. Thus,Gill testified that, after urging him (Gill) not to "go along" or1 This motion is denied, for we find that the exceptions challenged adequately complywith the Board's requirements.Cf. Patrick F. Izza, d/b/a Pat Izzi Trucking Company,149 NLRB 1097.151 NLRB No. 38. FRANK C. VARNEY CO., INC.281"be a hero" with the other union employees, Varney offered Gill aweekly wage increase, first of $2 and, finally, of $7.Gill told Varneyhe would "think this thing over."We find that Varney's offer ofa wage increase, in the context of the entire conversation, amountedto a promise of benefit to Gill if he refrained from union activity.We hold that Respondent thereby violated Section 8(a) (1) of theAct .2The Trial Examiner also found, and we agree, that Respondentviolated Section 8(a) (5) and (1) of the Act by refusing to recog-nize and bargain with the Union on and after July 19, 1963.3 Therelevant facts, as found by the Trial Examiner, are these :On July 17 and 18, seven of the eight employees in the unit stipu-lated to be appropriate signed union authorization cards 4At ameeting on July 19, Union President Fishko informed Varney thathe had seven signed union application cards in his pocket, and re-quested recognition and bargaining.Varney did not ask to see thecards, question the authenticity of the signatures, assert that theywere coercively obtained, or express any doubt as to Fishko's repre-sentation claim.5Rather, he responded by stating, "That is a change,and I guess I'll have to do some talking," and he agreed not to layoff, discharge, or hire any employees until the parties negotiated acontract.Nor was any challenge to the Union's claim niade byRespondent's attorney in a talk with Fishko during the afternoonof July 19.Not until 3 days later, on July 22, did the Respondentinform the Union that it was rejecting the representation claim, andthat it had petitioned the Board for an election.On July 31 theparties entered into an agreement for a consent election.Thereafter,Respondent engaged in the interrogation of employees Marshall andGill concerning their union activity and promised Gill a wage in-crease for refraining from his union activity, which conduct hasbeen found unlawful herein. In addition, Respondent forcefullyconveyed its aversion toward dealing with the Union by its preelec-tion handouts and speech to the employees. Because of Respondent'spreelection conduct, the election held on August 23 has been set aside.Respondent's conduct amply demonstrates that its refusal to bar-gain with the Union since July 19 was not motivated by a good-Such a finding is within the scope of the complaint'sallegations and is consistentwith the Trial Examiner'screditing of Gill's testimony on this matter.Also foundviolative of Section 8(a) (1) by the Trial Examiner,but not included among his 8(a) (1)findings recited in paragraph 6 of his "Conclusions of Law,"isVarney's coercive declara-tion to employee Roach as reported in the Decision.The Trial Examiner has also failedto include a cease-and-desist order appropriate for the 8(a)(1) violations found herein.We shall provide for such an order.9The Trial Examiner has at times inadvertently referred to this date as June 19, 1963.*The eighth employee,Orlando Cumberbatch,signed an authorization card on July 24,1963.5Indeed,on cross-examination,Varney admitted that he had "assumed"that Fishkohad written authorizations from the employees. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDfaith doubt of the Union's majority status.When Fishko presentedhis representation claim on July 19, Respondent in no way ques-tioned the employees' genuine desire for representation as reflectedby their authorization cards.Soon after entering into the consent-election agreement, however, it proceeded to undermine employeesupport for the Union, and was guilty of conduct which violatesthe Act.Under all the circumstances, and upon the entire record,we find that Respondent's purpose in seeking the Board election wasnot to verify any good-faith doubt of the Union's representativestatus but, rather, was to gain time in which to undermine theUnion's majority and avoid its statutory bargaining obligation."In arriving at this conclusion, we have taken into considerationRespondent's explanation for declining recognition, but have foundit unpersuasive.As expressed in its letter to the Union of July 22,Respondent relies upon an allegedly coercive "factual backgroundof relationship."This reference is apparently to the Union's antag-onism toward the eight card-signing employees during the 1962strike against Respondent.However, such activity as calling theseemployees "strikebreakers" or "scabs," and even the evidence of therelated activity and of the Union's bargaining tactics which Re-spondent sought to adduce at the hearing, falls short of establishingcoercion in obtaining the employees' authorizations in July 1963.7And in the circumstances of this case, we do not believe that theUnion's prior activity created an honest doubt that its designationswere freely given such as induced Respondent to reject its repre-sentation claim.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, FrankC. Varney Co., Inc., its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's RecommendedOrder, as modified herein.8OSeeJoy Silk Mills, Inc,85NLRB1263,1264-1265, enfd 185 F. 2d 732,741-742(C.AD.C.) ;Overnite TransportationCo,129 NLRB 1026, 1033-1034, enfd 308 F. 2d279, 283(C A. 4) ;Galloway Manufacturing Corporation,136 NLRB 405,409 ;Traders OilCompany of Houston,119 NLRB 746, 750.7 Theemployees themselves then tookthe initiativein contactingthe Union.Theirtestimony contains no indicationthat theysigned the authorizations because of coercivepressures.The OrderIsamendedby reletteringparagraph"1(b)" as "1(c)," and by insertingthe following as paragraph"1(b)":CoercivelyInterrogating or making coercive statements to its employees concern-ing their unionactivityor promising employees benefits for refraining from unionactivity.The notice to employees is amended by Inserting the following after the unit description:WE WILL NOT coercively interrogate or make coercive statements to our employeesconcerning their unionactivityor promise benefits for refraining from unionactivity. FRANK C. VARNEY CO., INC.283TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEA charge having been filed on October 24,1963, by Printing Specialties and PaperProducts UnionNo. 447,International Printing Pressmen and Assistants'Union ofNorth America,AFL-CIO, hereinsometimes called the Union, againstFrank C.Varney Co.,Inc., herein sometimes called the Respondent,stating as a basis thereofthat the Respondent has engaged in certain unfair labor practices affecting commerce,as set forth and defined in the National Labor RelationsAct, 29 U.S.C.,Section 151,et seq.,herein called the Act,the General Counsel of the National Labor RelationsBoard, on behalf of the Board,on May 24,1964, issued a complaint and notice ofhearing, the complaint alleging that the Respondent had engaged in and was engagingin certain unfair labor practices within the meaning of Section 8(a)(1), (3), and(5) and Section 2(6) and(7) of the Act.Thereafter,on June 8, 1964,the Respond-ent filed timely answer to the complaint,effectively denying the alleged substantiveviolations of the Act.On August 3, 1964, on the opening day of the hearing herein,theRespondent on motion was permitted to file an amended answer which, onmotion of counsel for the General Counsel, was stricken insofar as a further separateand complete affirmative defense to certain of the allegations of the complaint wasconcerned,for the reason that the said affirmative defense set up matters not withinthe jurisdiction of the Trial Examiner and are susceptible of determination only byadministrative action of the Board or the General Counsel.'Counsel for theRespondent reserved his exception to the ruling of the Trial Examiner.On the issues raised by the complaint and the answer thereto, and pursuant to notice,this case came on to be heard before Trial ExaminerArthur E ReymanatNewark,New Jersey,on August 3, 1964, and was closed on August5.Each partywas repre-sented at the hearing,and was given full opportunity to be heard,to examine andcross-examine witnesses,to introduce relevant evidence,to present oral argument,and to file briefs.Counsel for the General Counsel and for the Respondent filed briefswhich have been carefully consideied.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all times material herein, a corporation dulyorganized under, and existing by virtue of, the laws of the State of New Jersey, atall such times the Respondent has maintained its principal office and plant at 107Trumbull Street,Elizabeth,New Jersey;and is now, and during all of such timeshas been, continuously engaged at said plant in the manufacture,sale, and distribu-tion of paper products.In the course and conduct of the Respondent's business oper-ations during the 12 months immediately preceding the issuance of the complaintherein, said operations being representative of its operations at all times materialherein, the Respondent caused to be manufactured,sold, and distributed at the saidElizabeth plant, products valued in excess of $50,000, of which products valued inexcess of$50,000 were shipped from the said Elizabeth plant in interstate commercedirectly to States of the United States other than the State of New Jersey.The Respondent is, and has been at all times material herein,an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is now, and at all times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.'The Respondent's amended answer urges In effect that the refusal-to-bargain allega-tions of the complaint should be dismissed,inasmuch as,at the time the charge was filed,itwas precluded by the Board'spolicy inLouis Aielloet al.,d/h/aAielloDairy Farms,110 NLRB 1365This contention is without meritPrior to the issuance of the com-plaint the Board rendered its decision inBernel Foam Products Co , Inc,146 NLRB1277, specifically overruling the doctrine of theAiellocase and holding that a unioncould assert its majority status by the filing of an 8(a)(5) charge, even though, as inthe instant case,ithad proceeded to an election and lost. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Questions presented1.Whethersinceon or about July 19, 1963, the Respondent has refused to bargaincollectivelywith the Union as a representative of its production and maintenanceemployees, in violation of Section 8(a)(5) and (1) of the Act.22.Whether the Respondent during the months of July and August 1963 inter-rogated employees as to their membership in and activities on behalf of the Union,warned its employees that it would close its Elizabeth, New Jersey, plant in the eventof unionization, and offered a certain employee a wage increase and other benefits ifhe refrained from becoming or remaining a member of the Union, all in violation ofSection 8 (a)( I) of the Act.3.Whether the Respondent withheld sick pay from its employee Leon Roach inviolation of Section 8(a)(1) and (3) of the Act because he joined or assisted theUnion,and inorder to discourage membership therein.B. BackgroundOn February 8, 1962, the Union was first certified as the collective-bargaining rep-resentative of the employees of the Respondent in the unit described in footnote 2.Thereafter, the Union and the Respondent engaged in collective bargaining withoutreaching agreement, and on March 6, 1962, a strike occurred, participated in by anumber of the Respondent's employees.During the course of the strike, which lasteduntilNovember 1962, some of these employees were replaced by the Respondent.The new employees merged in the unit as above described.As of March 6, 1962,there were 11 employees in the bargaining unit and 6 of them went on strike. JamesBattle, Philip Cargyle, Richard Crudop, King Hubbard, Junior Hubbard, and Livings-ton Moore were strikers who were never returned to work. The parties continuedto meet and to engage in collective bargaining until about May 25, 1963.Because of the change in the identity of the Respondent's employees within theunit,the Union commenced new organizational activity during the month of June1963.On July 17, 1963, Orlando Cumberbatch, Laurie Gill, Sinclair Marshall, and LeonRoach, employees of the Respondent, called on Frank C. Varney, president of theRespondent, to discuss wage increases, sick leave, insurance benefits, and other mat-ters relating to their terms and conditions of employment.Later that same day, Gill,Marshall, and Roach called on Sol Fishko, the president of the Union.While in Fishko's office, each one of them signed an application for membershipin the Union 3 and received blank application cards to circulate among other employ-ees of the Respondent. Cards were signed by four other employees on the followingday, July 18, the cards being returned to Fishko by Roach.On July 18, Fishko heldcards dated July 17, 1963, signed by Laurie Gill, Sinclair Marshall, and Leon Roachand on the following day, July 18, held application cards signed by Antonio Dorta,Rafael Dorta, Antonio Osario, and Amelia Sosa.4Of the Respondent's employees, Laurie Gill, Sinclair Marshall, Leon Roach, AmeliaSosa, and Orlando Cumberbatch did not go out on strike in Match 1962. Replace-ments of strikers employed by the Respondent now are Antonio Dorta, Rafael Dorta,and Antonio Osario.2At the hearing, it was stipulated that all production and maintenance employeesemployed by the Respondent at the Elizabeth plant, but excluding office clerical employees,watchmen guaids, professional employees, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act.3 The form of the applicationreadsas follows:I hereby request and accept membership in the Printing Specialties and Paper Prod-ucts Union No 447 and authorize it to represent me, and in my behalf to negotiateand conclude all agreements as to hours of labor, wages, and all other conditions ofemployment.4At the bearing, it was stipulated that as of July 19, 1963, the bargaining unit in-eluded Orlando Cumberbatch, Antonio Dorta, Rafael Dorta, Laurie Gill, Sinclair Marshall,Antonio Osario, Leon Roach, and Amelia Sosa.There is in evidence a union applicationcard signedby Cumberbatch dated July 24 ; its authenticity is admitted.The appropriate-ness of thebargaining unit was stipulated between the parties at the hearing. It hasnot affirmatively been shown that another unit would be the appropriate unit. FRANK C. VARNEY CO., INC.285C. The course of bargaining between the partiesDuring the course of the morning of July 19, 1963, Union President Fishko andUnion Organizer Paul Padula called upon Respondent's President Varney for thepurpose of asking recognition of the Union.At the request of Fishko, Roach, whohad been designated shop steward, was called into the meeting.Fishko advisedVarney that he held at that time and had in his pocket union application cards signedby seven of the eight eligible employees, and requested a date upon which to enterintonegotiations for a collective-bargaining agreement.According to Fishko, Varneycommented, ".that is a change, and I guess I'll have to do some talking," to whichFishko replied, "Yes, we will have to do some talking and some fast talking." Fishkosaid that Varney agreed to his request that pending negotiations no new employeesbe hired and that no employee would be laid off and discharged until an agreementwas reached on a contract.Upon Fishko's further request that they begin negotia-tions,Varney informed him that he wanted to consult his attorney, Hugh Husband,and tried unsuccessfully to reach the latter by telephone.Later on the same day, July 19, after Varney had talked to him, Attorney Husbandin turn spoke to Fishko on the telephone, commented on the situation, and tentativelyagreed to meet with Fishko on July 24. Fishko claims that Husband indicated thatitwould be a bargaining meeting.Husband testified that he did not arrange for abargaining meeting; that he arranged for a meeting and made it very clear by thethings he did not say to Fishko that it was justa meeting.Husband and Fishkoagree that during the course of their telephone conversation, Husband remarked thatthere had been a change in the situation.Husband made this remark, he testified,having in mind that Fishko was claiming to represent the people he had scorned;that is, the eight employees he previously had characterized as strikebreakers andscabs.Under date of July 22, 1963, Attorney Husband addressed a letter to Union Presi-dent Fishko, as follows:As I indicated in our hurried phone conversation, this past Friday, thereapparently has been a "change in the situation" between your union and theabove Company. Specifically, after a cessation of negotiations, and followingthe NLRB's dismissal of the numerous ULP charges you filed against the com-pany, your union now claims to represent the same employees that you formerlydescribed as "strike-breakers" and "scabs."Following that conversation, Mr. Varney and I discussed at length your claimin light of the Federal labor law and the factual background of relationshipbetween your union and the Company.Mr. Varney concluded that in view ofthose factors (including the law's prohibition against dealing with a union whichdoes not represent a majority of the employees) he should petition for a NLRBelection, so that the employees involved can make their choice as to unionrepresentation by secret ballot,in anatmosphere free of threat, coercion orintimidation.Mr. Varney has since petitioned for that election, and we should have aninformal conference at the Board's Region Office in the immediate future toarrange timeand other particulars.Because of this development, there appears to be no real purposeinmeetingwith you on the 24th of July, as the Varney Company naturally cannot honoryour bargaining claim in the absence of a NLRB election and certification.How-ever if you think it may expedite the arranging of an election, I would be willingto meet with you at some other mutually convenient time prior to the informalconference.On the same day, Varney filed a petition with the Regional Director (Case No.22-RM-l48)The parties thereafter entered into an agreement for consent electionin Case No. 22-RM-148 and an election was conducted, pursuant to that agreement,on August 23, 1963. The tally of ballots showed that of eight eligible voters, fourcast their votes for the Union and four cast their votes against the Union.By areport on objections and direction of second election, dated October 7, 1963, theRegional Director found that the Respondent had interfered with the employees'freedom of choice in the election, and ordered that the results of the election be setaside and "a new election will be conducted at a date, time and place to be fixed"by the Regional Director.On November 18, 1963, Union President Fishko sent the following Western Uniontelegram toFrank C. Varney Co.:Request collective bargaining meeting at earliest possible date suggest Novem-ber 25 10 a.m. union office please confirm by wire. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDOn November 20, 1963, Attorney Husband addresseda letter toFishko, registeredmail, as follows:This isin responseto your telegram to the above employer which requested acollective bargaining meeting and suggested meeting on November 25.As we do not recognize you as the majority representative of the employeesof the Varney Co., we cannot participate in any collective bargaining negotia-tions with you.Moreover, we would consider it quite improper, both on our part and yourown, to participate in such negotiations during the pendency of the representa-tion proceedings at the NLRB.This last is particularlytruein the light ofthe fact that the secret election conducted in August indicated that you donotrepresenta majority of the Varney employees.While we neither recognize nor will negotiate with you pending the resolutionof the repiesentation question, I am willing to meet with you (as I was in lastJuly) if it will aid in expediting the handling of the problems blocking theresolutionof that representation question.If you desire ameeting forthat purpose, please contact me.D. The July 17 meeting: Roach's claim for sick payThe complaint alleges, and the answer denies, that on or about August 30, 1963,theRespondent withheld certain employee benefits, including sick pay, from itsemployee Leon Roach because Roach joined or assisted the Union and engaged inother concerted activities for the purpose of collective bargaining, or mutual aid orprotection.According to the testimony of Roach, when he, Cumberbatch, Gill, and Marshallvisited Varney in his office on July 17, 1963, he asked Varney about wage increaseswhich he said had been promised the employees for a long time, job security, vaca-tions, andholidays.According to him, Varney said that every employee "that workedfor him over a year's period would get three days sick pay"; that Varney told him andthe others that "we would get certain-what days, holidays, and we would get vaca-tion,two weeks for every year that we worked", that "every employee in the shopwouldget a raisewith the exception of me until they come to my standard of therate of pay I was getting.He also said that there wouldn't be no raise for me."Gill testified that at the July 17 meeting Varney said "he would give us three dayssick leave with about five holidays every year."Marshall testified: "Mr. Varneysaid he would allow us, all who worked for the Company one year, and one weekvacation, three days sick.This is what I asked him." Cumberbatch came in late tothe meeting.He displayed faulty recollection.He did say that when he went intothe office on this particular day Varney was speaking about "three days sick pay foremployees who had been employed for over a year."Roach wasnot atwork on August 26, 27, and 28. On August 29, the day hereturned towork, he offered a doctor's certificate to Varney, who inquired what itwas, andwhen Roach told him it was a note from his doctor, Varney said that hedid notwant to seeit.Roach retained the certificate, signed by one Dr. Harry R.Lehman, which read: "Mr. Leon Roach, 802 Lincoln Place, Brooklyn, N Y., has beenundermy care and confined to his home since 8/26/63 due to: intestinal grippe.Hewill be unable to return to work until the end of the week " Roach further testifiedthat upon receiving his paycheck on the following Friday, his pay "was short for the3 days I was out sick."He said that when he questioned Varney the latter replied,"Well, you didn't work. I didn't pay you. I didn't sign a contract with you.Andyou brought a Union in here over my head." He said that he further told Varneythat he did not think "that was done in a manly way because you had just a week ortwo previous agreed to pay us 3 sick days for every year that we worked, and I didn'tthink that was a manly way of doing that."Varney testified that when three employees, followed by Cumberbatch, came intohis office, they wanted to know what was going on as far as the wage proposal andpay wages were concerned and also asked about Blue Cross, sick pay, and vacations.He said that in reply he told them that the proposals made to the Union had beenput into effect as to vacation and pay raises; that in response to their question as towhen they were going to get another pay raise and how much, he told them that therewould be another pay raise the first of August; he said that the reason was that thefirstpay raise was put into effect the year previous to the first of August 1963, and FRANK C. VARNEY CO., INC.287the proposal made to the Union at that time was that the following year there wouldbe another pay raise and the amount was stipulated.Varney testified further that:Under the proposal made to the Union by the Respondent, and at that time, therewere certain employees receiving more in wages than proposed for the work theywere doing; Roach was one of them; he told Roach he would not be getting a payraise until such time as the people or the wage scale in his classification reached thepay that he was then receiving; he further told the employees that the Respondenthad proposed 3 days' sick pay to the Union, which had been rejected; and theRespondent inferred that if a wage increase were put into effect as requested by theemployees at this meeting, it would bring on charges by the Union that such increasewould constitute an unfair labor practice.Varney said that no employee of theCompany within the bargaining unit had ever received sick pay.I find that on July 17, 1963, in response to employee questions concerning theirbenefits, Varney explained the proposals he had made to the Union, and being underthe impression that he could not unilaterally grant sick pay or do anything otherthan he had already offered the Union, he told these individual employees that hecould not put the sick pay into effect until he knew where he stood with the Union.He certainly made clear that the wage increase he had put in effect and the one heintended to make were in accord with his proposal to the Union before bargainingbroke off.I find that Roach was not entitled to sick pay and that Varney did not promise togive it to him. I did not gain the impression from the employee witnesses that theywere led to believe that Varney offered Roach sick pay, on the contrary their testimonyindicates that Varney was talking about the proposals he had made to the Union,which had been rejected.0E. Interrogation; promises of benefitAbout 2 weeks after the meeting of July 17 in Varney's office, Varney approachedemployee Sinclair Marshall while the latter was at work on a baling machine andengaged him in conversation, during the course of which Varney questioned Marshallconcerning the extent of his participation in the Union.According to the testimonyofMarshall, Varney said to him, "Marshall, the Union's back in here last year";Marshall replied that he was not there last year "when it was in here"; that Varneyasked whether the Union wished to have cards signed for the Union again to whichMarshall replied in the affirmative, whereupon Varney asked, "How far am I in theUnion?" to which Marshall replied, "All of us signed the cards up."Marshall saidthat Varney then remarked, "Never mind who signed the cards," that they wouldhave another election, a secret vote, and nobody would know who Marshall voted for;he then turned to Marshall and said, "The Union wants what I don't haveLoan me$5.00."Marshall replied that he did not have it.Varney then said, "That's just whatthe Union wants. If the Union should come in here, we will have to close the doorsup."On cross-examination, Marshall testified.Q. [By Mr. HUSBAND.]Didn'tMr. Varney state that sometime before theelection, that what the Union wants, he didn't have?A. Yes.Q.When Mr. Varney spoke to you about the $5 loan, didn't he say-when yousaid you didn't have the money and couldn't give him the loan, didn't he saythat that was like his situation with the Union, that the Union was asking formore than he had?A. I didn't put it that way.He just wanted me to loan him $5. I said, "Idon't have it."Q. Then what did he say?A. He said, "That's just what the Union wants, just what I don't have, becausewhat you don't have, you can't give.Although his direct testimony was not refuted by Varney, I take it the cross-examination by counsel for the Respondent indicates what Varney would have saidhad he testified.However, the fact remains that the interrogation of Marshall con-5 The proposed contract in 1962 was contemplated for a period of 3 years.The pssyraises referredto by Varneywere those that the Respondent had put intoeffect as hisoffer to the Union at the time of the negotiations in 1962, and were not the demand ofthe Union made to himat that time 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerning the signing of union cards and the reported remark of Varney concerningclosing the plant's doors, remains uncontradicted, except that Varney did deny ingeneral terms that he ever threatened to close the plant.Employee Laurie Gill testified that about 2 weeks before the election of August 23,1963, he went to Varney's office for an order to continue work; Varney was on thetelephone when he knocked at the door and then Varney requested him to be seatedand asked him why he had come to the office or what his problem was. Gill saidhe had no problem, whereupon Varney asked him why he had to come with theother fellows if he had something to talk to him about and why he should not comeby himself; Gill replied, "Well, we talk about this thing and I wanted to come, so theothers saw when I was coming, they came along." Then, according to Gill, Varneyquestioned him as to what he thought the other employees wanted to do and whetherthey wanted "to go about any union" and said that he hoped Gill would not go alongwith them because "he wouldn't like me to be a hero with them." Gill testified:Q. [By Mr. MASZRO.]Would you repeat what you said about being a hero?A. He asked me what I think the other fellows want to do. He hoped theyaren't thinking about a union, he said, "I wouldn't like you to go along withthem.Would you like to go along with them?" I said, "I don't have to do whatthey want to do," he said, "I wouldn't like you to be a hero with the otherfellows."Gill was not cross-questioned regarding this conversation with Varney, nor did Varneytestify concerning it.The testimony of Gill and the testimony of Marshall was neither rebutted, denied,nor controverted by the Respondent at the hearing, and therefore stands unrefutedon the record.F. Company statements; speech directed to employees; alleged threats to close plantAs noted above, a secret ballot election was conducted on August 23, 1963.Itwas stipulated between the parties hereto that three statements regarding theposition of the Company in respect to union representation were distributed, and thatAttorney Husband delivered a speech to the employees on August 22, 1963. Thisspeech (also read to the employees in Spanish by a third party) was as follows:I am reading Mr. Varney's speech at his request.He is so close to all of you,and this Fridaymeans somuch to him that he thought it best that I present it.[SPEECH]You have an immense responsibility this Friday.Only you will vote in thiselection and yet your votes may control the Varney Company's future.By now all of you should know Mr. Varney just as he knows you. You haveworked together, laughed together, partied together, but most of all, you haveworked together as a group and he has worked with you.Frank Varney has faith in you.He believes that if you know the facts thatyou will vote NO this Friday.He respects your intelligence and believes youwon't be fooled by empty promises from a Union which made the same promisea year ago and never came through on them.He won't make promises, buthe will give you straight talk and facts.He is a union man himself, has work with 447 for years, [sic] and wentthrough over a year of bargaining and a six month strike 447 called.With allthat experience, he thinks there are many reasons 447 wouldn't be good for you.For one thing, the contract that 447 insisted on last year would require all ofyou to join the Union and pay dues and initiation fees whether you wanted toor not. In the first year of the contract, each of you would have to pay theUnion almost $100.00, and he does not think Local 447 is worth any of yourmoney, much less $100.00.Secondly, if you were Union members you probably would be subject toUnion rules about assessments, about attending meetings and other things thatmight interfere with your private time.Third, if 447 was here and we had the contract they insisted on we would notbe handling grievances and gripes directly anymore-we would get involved inthe red tape of having a steward here and also possibly someone from New YorkCity sticking his nose in our business.Mr. Varney has kept his door open foryour gripes and suggestions and has always attempted to deal with you fairlyand directly in the past.We don't think weneedoutsiders telling us how todo things.a FRANK C. VARNEY CO., INC.289I am not sayingthat the Varney Company is perfect.You know it is not andwe know it too. But Varney has tried his utmost to be fair to you under thedifficult circumstances caused by the union.Look at the record.Last year theUnion ran the company into debt in fighting the strike and in defending itselfagainst the unjustified charges that the Union filed at the Labor Board. 447forced him to spend time that would have been better spent in making this abetter company for him and you.Yet even then he made improvements in yourwages that the Union tried to keep from you.This year, because of this election, he's not allowed to do anything until afterthe election is over, even if he had planned to do so.We know the company is not perfect but from what we saw last year, 447will not be the solution to whatever is wrong hereFor example-some of youmay have problems about your classification, the money you get or about thework in your classification. I can't see how the Union would change that, as theUnion contract has a classification system, with different pay and work for eachclassification and layoffs by classification.But these reasons while important, aie minor compared to the TWO BIGREASONS for voting NO. (1) On the basis of what happened here, Mr.Varney is afraid that 447 spells nothing but trouble and (2) 447 in his opiniondoesn't deserve to represent you on the basis of what they did last year. Bringing447 in here because of some little gripes you may have is like cutting off yourarm to cure a wart. To Frank, it just does not make sense.First, if the Union wins this election, we will have to go through the samebargaining we did last year.We bargained and bargained with 447 last yearbut without success. 447 wanted so much more than this company could affordto pay that the Union and he were far aparton almost allthe major issues.Lastyear, he had no choice but to take the strike that the Union called as he felt thatthe Union terms would have put the company out of business in a few months.He did not want a strike-he never wants cne, but at least by taking the strikelast year he was able to continue in business; he felt then and still feels that ifhe had agreed to the Union's impossible demands, he wouldn't be in business now.Last year was a bitter experience for Frank Varney, but he learned a lot.From what he's learned of 447, he's afraid the same thing will happen againthis year if 447 wins this election.That when he refuses to agree to the impos-sible demands, the Union will call a strike to force him to give in to thosedemands.He does not want a strike.Remember, he is not saying this to scare you, nor is he predicting it willhappen-he is saying it because he is scared from what he saw last year thatif the Union wins the same things that happened in 1962 will occur again.Hehopes and prays you vote NO so we will not have to repeat 1962, nor have tolive in fear of it happening again.You cannot get blood out of a stone. Frank knows how much this companyhas and he knows that the moneyisn'tthere to meet the Union's demands thatwere made last year. If you want to he will show you his books and show themto the Union or to some outsider. The money just isn't there and if he doesnot have it he cannotagreeto giveit to someoneelse-you, the Union or any-body else.Now, maybe 447 will suddenly change its approach and be reasonable-butfrom what he saw of 447, last year, Frank thinks this is wishful thinking.The other major reason you should vote NO, in Frank's opinion is that hethinks 447 has been so two-faced and undependable to both you and the peoplewho were on strike last year that it doesn't deserve your vote.Remember this Union has sued the Millar company and asked the Court toforce Millar to re-establish the converting department in New York City. If theUnion was successful in this the effect would be that the Varney Company wouldbe down the drain. It does not make sense that this same Union that is tryingto represent you would take away your jobs, here for if Millar had to establishthe New York City converting department, Millar would not then deal with usand Varney would go out of business.DON'T EVER FORGET Local 447 is the same Union-that called youstrike-breakers last year-that tried to get the strikers back in here at the sacri-fice of your jobs (because they would have had more seniority than you),-that threatened you and followed you in cars when you continued working-thattriedto keep Frank from giving you vacations and wage increases a year ago-thatfiled unjustifiedcharges that the Labor [Board] threw out after he had tospend money and lots oftime defendinghimself.783-133-66-vol. 151-20 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDRemember in Frank's opinion,this same Union that tried to cut your throatwants your vote.Remember also what happened to the people who listened to the Union'spromises last year.They went on strike and could not get unemployment com-pensation.And those people were out of work for a long, long time and receivednothing but strike benefits (which Frank believes was only $27.00 per week).I know that if you judge this Union on results rather than promises, you willvote NO.Remember,this Friday you vote for or against Local 477 BY SECRET BAL-LOT, and NO ONE WILL KNOW HOW YOU VOTED.Don't forget, also, that regardless of election results, none of you at any time,now or in the future, will be either benefited or discriminatedagainstbecauseyou did (or did not) sign a Union card; you have the right to do these things,and Varney will always respectit, just as hedid and is doing now.Secondly, andeven moreimportant, don't forget YOU CAN VOTE "NO"EVEN IF YOU SIGNED A CARD AND NO ONE EVER WILL BE ABLETO DO A THING TO YOU, BECAUSE YOUR VOTE WILL BECOM-PLETELY SECRET,and the Government protects his right in every respect.Remember also, voting NO doesn't keep you from getting another union here.As a union man, Frankisnotagainst unions.But he's seen how 447 causednothing but trouble last year. 447 doesn't deserve your voteFrank, Gerry, all of us-hope and PRAY-that you voteNO.On August 20, 1963, the Respondent distributed the following communication to itsemployees:August 20, 1963This Friday is the most important day in this company's history.You willthen decide whether this company will have to continue facing the impossibleuniondemands that were thrown at us last year. Since onlyyouwillmake thatimportant decision, I want you to know exactly how I feel about the election.By now, you've probably heard a lot of sweet-talk and big promises from 447.I think those promisesare meaningless:447 made a batch of them in 1962 towin the electionthen, and didn'tcomethrough on one of them, and the peoplewho believed those promises, and followed the union, went on a strike that theylater gave up on and were out of work for a long time (and were not getting anyunemployment compensation for when they were not here).Now, that's whathappened to 447's promises last year:all promises, no results.I won't give you any promises: just straight talk, my honest opinions, and facts.As a formerunionmember myself, I hope and pray that you vote NO thisFriday.Why? First, because from what I went through in 1962 with thisunion,I think it would be very bad for the company, for me and for you if447 was yourbargainingrepresentative.I'llexplain why my past experienceswith 447 makesme fearTHE EFFECTS OF A UNION ELECTION VICTORY.If 447winsthe election I will bargain with it, just as I did last year.Last year 447 wanted so much more than I could afford to pay that we neveragreed on mostof the major issues; early in the bargaining,the unioncalled astrike-before they heard my offer-to force me to agree with their proposalsI didn'twant that strike as I knew that itniiglitforce me out of business, BUT IHAD NO CHOICE BUT TO TAKE THE STRIKE RATHER THAN ACCEPTTHE UNION'S TERMS, for I knew the company couldn't afford the union termsand that we'd be out of business in a few months if I accepted the union'scontract.After the bitterexperienceof last year, (with the unionfilingunjustified chargesand generally causing me trouble), I'm afraid if 447 wins, the same old businessthat we went through in 1962 will happenagain:447 will refuse to give me acontract that the company can afford and survive with (last year we argued andpleaded with them for a realistic contract so the business could continue, butthey never did so).Eventually, if I refuse to go along with their unrealisticproposals, they will call you out on strike, in hopes of forcing me to give into their demands.Now, dcn't get me wrong: I'm not saying this to scare you,or predicting it will happen, I'm just saying that I'M AFRAID IT WILL HAP-PEN BECAUSE IT IS EXACTLY WHAT HAPPENED LAST YEAR, ANDIHOPE AND PRAY WE DON'T HAVE TO GO THROUGH THAT AGAIN.You all know that I don't beat around the bush and I always try to be directwith you.Well, you can't get blood out of a stone, and this company could nothave stayedin businessif it had agreed to even the union'sleast expensivepro-posallast year. If you doubt me, or want proof, you can look at the company's FRANK C. VARNEY CO., INC.291books, or have the union do so, or have some outsider do it. I've got nothingto hide:if the money is not there, it's not there,and since I don't have it I can'tagree to give it to someone else-you, the union,or anyone else.Now, maybe,if the union wins this Friday, it will go along with a contract Ican afford.Maybe so, but from what I saw from a full year of negotiating,that's wishful thinking.On the basis of my experience,I'm afraid we'll end upgoing through the same thing that we did last year.In my opinion,447's past ACTIONS SHOWS IT DOESN'T DESERVE YOURVOTE. Another reason you should vote NO is that 447 has been so two-facedand undependable to the people it says it represents that it doesn'tdeserveyour vote.Last year 447 sued the Millar company and asked the court to force it in effectto close down the Varney Company and reestablish the converting department atthe Millar Co. If the union is successful in this court action, the Varney Com-pany would be down the drain-so the same union that wants to represent youis trying to get your jobs. It doesn't make sense,in fact, I think tile union isusing you as pawns to get at the Millar Company and me.You should also remember that 447 was very much against you people lastyear because you wouldn'tgo on strike;now it turns around and claims to beyour friend.You Should Never Forget:Local 447 is THE SAME UNION that calledyou strikebreakers and scabs last year-that tried to get the strikers back in hereat the sacrifice of you and your jobs,-that threatened you and followed you in.cars when you continued working-that tried to keep me from giving you vaca-tions and wage increases a year ago-that filed unjustified charges at the LaborBoard which cost me a lot of time and money to defend,until the Board ruledagainst them.Now this same union is turning around and asking you to support it.Aftertrying to cut your throat,now they want your vote.When you think about this union,remember what happened to the people thatwent with them last year.They promised those strikers plenty, but they didn'tcome through on the promises,and some of those people were out of work for along, long time.Don't let this union tell you that they'll get you jobs, because,they didn't even take care of the employees who went on strike last year.Believe me,ifyou judge this union on results instead of promises, I knowyou will voteNO.Remember,this Friday you will have the chance to vote for or against Local447 BY SECRET BALLOT,and NO ONE WILL KNOW HOW YOU VOTED.Don't forget,also, that regardless of election results, none of you at any,time,now or in the future,will be either benefited or discriminated againstbecause you did (or did not) sign a union card: you have the right to do thesethings, and I will always respect it,just as I did and am doing now.Secondly, and even more important,don't forgetYOU CAN VOTE "NO"EVEN IF YOU SIGNED A CARD AND NO ONE EVER WILL BE ABLETO DO A THING TO YOU, BECAUSE YOUR VOTE WILL BECOM-PLETELY SECRET,and the government protects this right in every respect.I hope and pray you vote NO.,On August 21 or 22 the following written statement was sent or given to theemployees:Some further questions have arisen about the election that I'll try to answer,First,THE EFFECT OF HAVING A UNION HEREYou can't judge what having a union is like from your experience last year.Why? Because the union,although it technically represented everyone here,was more interested in protecting the strikers than in you (remember,they calledyou strikebreakers,and tried to take away your jobs).If the union does win this election and we had the standard union contract,they insisted on last year:1.Everyone working here would have to join 447 to keep his or her job.2.Everyone would have to pay 447 dues: $4.00 a month per person, and$50.00 initiation fee.If someone failed to pay the dues, the union couldforce me to fire him or her.3.As union members, apart from the contract,you could also be subjectto union assessments,etc., and they might call you out on your own timefor special meetings,parades, or to support other strikes. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.When there are layoffs, under the union contract they are done byseniorityIN THE WORK CLASSIFICATION(not by plant seniority).5.You and I would not handle grievances and gripes directly.they wouldgo through a "steward" in the shop,and possibly someone from the union,headquarters would get involved.WHY DOES THE UNION WANT IN HERE SO BADLYThere may be other reasons,but I think a big one is MONEY.If the unionwins here,with the regular contract the union insisted on all last year, all ofyou would have to join. The union would get from the eight of you a total ofalmost$800.00 in the contract's first year:that's a whale of a lot of money fora shop the size of this one ... just about$100 00 per person for that year, whichcomes to each of you paying the union 5 cents an hour.IDON'T THINK447 IS WORTH IT.In my opinion,another reason the union wants in here is to help its fightagainstMillar: by organizing you, the union can (by calling a strike here) putpressure on Millar to reestablish the Converting operation in the New Yorkplant.I THINK 447 IS USING YOU TO GET AT THE MILLAR COMPANY.WHAT COULD HAPPEN IF THERE WAS A STRIKE1.Strike Benefits.If 447 called a strike, as they did in 1962, those of you who didn'twork prob-ably would have to picket to get the union's strike benefits(which I was toldwere $27.00 per week). If you didn't"join" the strike by picketing or doingwhat the union wanted you to do, for example,if you just stayed home, refusedto cross the picket line,but wouldn'tpicket, I don'tbelieve the union wouldgive you any of those strike benefits.2.Unemployment Compensation.In New Jersey you do not get ANY compensation if you're on strike, OR IFYOU REFUSE TO CROSS THE PICKET LINE AND JUST STAY HOME.Therefore,if you stayed out during the strike,and didn't join the picketing, etc.I don't think you'd get any money;if you did join the strike,you'd get only theunion's strike benefits, $27.00 weekly, or whatever they are.While there is a strike,I have the right to continue operating,(as I did lastyear)and the right to hire replacements for the strikers(which 1 did last year-in fact,many of you are the replacements for the 1962 strikers).Once strikersare replaced(as they were last year)they lose their jobs (just as they did lastyear);while they can apply for a new job with the Company,they can be treatedas new applicants.Now, if there are any other questions,ask me and I'll try to answer them.Remember,though,that what I've covered here is important,the crucial pointswere covered in my first letter.I hope and pray you vote NO because:1. I fear,from what I saw of 447in 1962, what would happen to the company,you and me if it won this Friday;and 2. 447,after in 1962 calling you strikebreakers,threatening you and tryingto take your jobs away, doesn't deserve your vote in 1963.Your vote is completely SECRET.I hope you vote NO.On August 23, 1963, the date of the election,a written statement was sent to theemployees:VOTE "NO"Today is the day of DECISION.Aug. 23, 1963This afternoon you will vote in the very important Labor Board election.You should all vote-don't let a minority decide.Your vote is completely secret and no one will know how you voted, and youcan vote "NO"whether you sign the card or not and no one can do a thing toyou about it.I know you will not be fooled by the Union's empty promises and that youwill remember how this Union treated you last year and how this Union failedto fulfill its promises to the men who went on strike last year.When you vote, remember to mark an"X" in the "NO"or "YES"box.Donot make any other mark on the ballot.For the sake of all of us, I hope and pray you will voteNO.All three of these letters were on the letterhead of Frank C. Varney Company, Inc. FRANK C. VARNEY CO., INC.293The General Counsel contends that this speech and the statements or communica-tions distributed or sent to the employees convey, in effect, threats to the employeesto close the plant or go out of business.Other than this,the General Counsel relies,on the reported remark of Varney to Marshall during the course of the conversationwhich occurred about 2 weeks after Marshall had signed a union application cardthat"we will have to close the doors up" if the Union"should come in here," andthe vague testimony of Cumberbatch to the effect that during the months of July andAugust he overhead Varney speaking to certain individuals-Well, he said the demands of the Union,that he could not afford to meet thedemands of the Union,and the things that the Union has done before, likepulling the strike and so on and so forth.And if the Union wins the election,he would be forced to go out of business-,constitute the only testimony or direct statements by any representative of theRespondent that the plant would be closed at any time. I am not inclined to place-toomuch weight on this fragmentary testimony of Marshall,and I think that Cum-berbatch strained his recollection as to what Varney said,if anything, concerning the-possibility that the Respondent would go out of business.As examples of unlawful conduct by repeated threats to close the plant,the follow-ing excerpts from the handout dated August 20, 1963, is given:After the bitter experience of last year(with the Union filing unjustified chargesand generally causing the trouble),I am afraid,if 447 wins,the same old busi-ness that we went through in 1962 will happen again, 447 will refuse to give mea contract that the Company can afford and survive with it.(Last year weargued and pleaded with them for a realistic contract so the business could con-tinue but they never did so.)Eventually,if I refuse to go along with theirunrealistic proposals,they will call you out on strike in hopes of forcing meto give in to their demands.Now don'tgetme wrong;I am just saying thatI'M AFRAID IT WILL HAPPEN BECAUSE IT IS EXACTLY WHAT HAP-PENED LAST YEAR AND I HOPE AND PRAY WE DONT HAVE TOGO THROUGH THAT AGAIN.Two examples from the speech by Attorney Husband are given as containing veiledthreats,a remark that "on the basis of what happened here, Mr. Varney is afraid that447 spells nothing but trouble,"and the statement in the speech that-Last year he had no choice but to take the strike that the Union called, as hefelt that the union terms would have put the Company out of business in afew months....From what he has learned of 447 he's afraid the same thingwill happen again this year if 447 wins this election.Then,when he refuses toagree to the impossible demands, the Union will call a strike to force him togive in to those demands."The General Counsel contends that the entire tone of the speech is coercive,suggest-ing, as it does,that a victory for the Union would result in a strike and spell the,end of the Company.It takes only a reading of the handout communications distributed to the employ-ees and the speech of Husband to show that they were written and directed to thepossibility of what the Union would demand if it became the representative of theConsidered either severally,or by extracts isolatedfrom context,I cannot find the threats present which are attributed to the Respondentas a part of the totality of this case.There is no expression of view or statementcontained in the speech or in the statements which could be construed as a threat thatthe Respondent would close the plant should the Union be recognized as the bargain-ing representative of the employees in the bargaining unit.Varney denied that he had ever threatened to close the plant or go out of businessor any intention to so threaten.His statements were predicated solely upon a possi-bility or anticipation of what course future bargaining with the Union might take,in connection with his ability to meet union demands or to stand a strike. The Gen-eral Counsel argues that the Respondent did not know that the Union would makethe same demands it made the previous year, even assuming that these demands werenot economically feasible; and that the Respondent precluded this possibility byrefusing to meet with the Union to ascertain what its demands would be. Even shoulditbe found,as I will find herein,a refusal to bargain when the Union represented amajority of the employees and had promptly demanded recognition, the argument ofthe General Counsel still is specious in that, in my opinion, the Employer did notactually threaten to close the plant in circumstances which would lead the employeesto believe that that would be a final ultimate result if the Union eventually were suc- 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDcessful in its recognition efforts.Consequently, I shall find only that Marshall testifiedthat Varney make the remark attributed to him by Marshall and that the demeanorof the witness and his manner of testifying in this respect was not conclusive.Thetestimony of Cumberbatch is too vague and detached to be allowed too much credence.Marshall, Cumberbatch, and Roach said that Husband, when the latter made thespeech, interpolated comments and spoke aside from his prepared speech.This,Husband denies. I credit Husband, because of his full explanation of the manner beadopted in delivering the speech, together with the failure of the other witnesses toremember with fair exactitude the words used by Husband, and because of thegenerality of their testimony.6G. The refusalto bargainOn July 17, 1963, four employees designated the Union as their representative, onthe following day four employees designated the Union as their representative, andanother authorization card is dated July 24, 1963. It is clearly apparent that on July19 when the Union made its first demand for recognition, it did hold applications formembership and authorizations from seven of the eight production and maintenanceemployees in the appropriate bargaining unit.On July 19 the Union's demand wasmade in good faith, and on the record there can be no question as to the authenticityof the union cards held by its representative on that day when he met with PresidentVarney.At the time of the Union's second demand for recognition on November 18,1963, and after the Regional Director's report on objections and direction of secondelection, dated October 7, 1963, the Union still held membership and authorizationcards of all eight employees.The Respondent claims a good-faith doubt of union majority on July 19 and atthe time of the Union's second demand for recognition on November 18, 1963. Itsdoubt of a union majority at or during these times is based principally on the factthat at these times the Union claimed to represent the same people who had refusedto joinits 1962 strike, had crossed the Union's picket line in 1962 despite the "harass-ment and name calling there";it says that it is not surprising that the Respondent'&president could not believe the Union represented his employees, it being inconceiv-able to him that the same Union which characterized these employees as "scabs andstrike breakers" during 1962, and had harassed them, could have obtained uncoercedvoluntary authorization from them. It further is pointed out that despite this dis-belief in the validity of the union claim, expressed to Respondent's attorney on thatsame day, and upon his having learned that the employee could have a secret electionto determine the "true state of employee attitudes," Varney promptly visited theNLRB Regional Office, fully disclosed the background of his relationship with theUnion, and then filed a petition to obtain an election.9 The testimony of Roach:Well, I saw-you talk to us. You didn't read from notes all the time.Imean,that'show I see it. Sometimes you look on the paper and other times you talk a.littlewhile.The testimony of Marshall:Well, lie come in and he introduces himself to myself, Roachand Cu nibet batch.You said, "As you all know,I'm Mr Varney's attorney."He said, "And there's aunion in back in here again-wants to come back in hereagain."He said it wasin here last yearMr. Varney had to lose plenty time running back and forth tothe UnionHe said,"He wants the friendship remain as how it is."He said,"because he don't think the Union is no good to theCompany,he will have to goout of business."He said,"You eat,you drink,and you laugh with him nowSo hedon't think the Union is that good enough for the Company "The testimony of Cumberbatch:...He was speaking from this letter,quotingfrom it,he read theletterAndhe said, in these plain words he said that Friday which was the following day, theelection day, was a very important day.His chief reason that he was there wasto ask the employees to give them a "No" vote. That was one of his chief reasonsAnd he was saying that we all weie good friends we still are, liehoped,there won'tbring anythingafter,and lie wanted the friendship to remainHe said that thedemands that the Union were asking the Company could not afford these demands.And it would eventually force the Company to go out of business....I do notrecall that now, but he had something in his hand.I couldn't say, back for sucha long time, if you even showed me the cola:,my memory wouldn't serve me on thecolor, whether it was pink,yellow, blue or red. FRANK C. VARNEY CO., INC.295It is said on behalf of the Respondent that its suspicions were justified because atthe subsequent secret election, the Union was rejected,and that the Union nowrefuses to participate in a second election.This is to ignore the fact that the resultsof the election were set aside on the finding of the Regional Director that the Respond-ent had engaged in improper conduct affecting the result of the election.Section 8(a) (5) of the Act requires an employer"to bargain collectively with therepresentatives of his employees,subject to the provisions of Section 9(a)."AlthoughSection 9(c) (1) provides machinery by which the question of representative statusmay be determined in a Board-conducted election, it has long been settled that anelection is not the only means by which a union's representative status may be estab-lished.SeeUnited Mine Workers of America v.Arkansas Oak Flooring Co., 351U.S. 62, 71-72, and cases cited therein at footnote 8. InN.L.R.B. v.Trinifit of Cali-fornia, Inc.,211 F. 2d 206,209, 210(C.A. 9) it was held:Respondent contends that it had no duty to bargain until the union had estab-lished its majority status by a Board election.There is no absolute right vested inan employer to demand an election.lob v. Los Angeles Brewing Co.,9 Cir.,1950, 183 F. 2d 398.If an employer in good faith doubts the union's majority,he may, without violating the Act, refuse to recognize the union until its claimis established by a Board election.A doubt professed by an employer as to theunion's majority claim must be genuine.Otherwise the employer has a duty tobargain and may not insist upon an election.Joy Silk Mills v.N.L.R.B.,1950,87 App. D.C. 360, 185 F. 2d 732.Respondent pursued a course of conduct that evidences a clear violation of theAct's good faith requirements.It consistently refused to bargain with the union,which at all relevant times represented a majority of respondent's employees.Not once during the January 30 or February 6 meetings did respondent challengethe union's right to represent the employees.On both of these occasions theunion informed respondent that a majority of its employees had signed unioncards.There was no necessity for the union to offer proof of the genuineness ofitsmajority claim absent a challenge by respondent.The refusal to bargain wasnot based upon any doubt that the union spoke for a majority of the employees.Respondent would have refused to bargain had every employee in the plant signedauthorization cards.And seeN.L.R.B. v. Geigy Company, Inc.,211 F. 2d 553, 556 (C.A. 9),cert denied348 U.S. 821;Fred Snow et al., d/b/a Snow & Sonsv.N.L.R.B.,308 F. 2d 687, 691(C.A. 9).In the instant case, it is conceded that neither President Varney nor AttorneyHusband made any effort to determine union majority.The Respondent concedesonly that three of the four employees who called on President Varney on July 19with Union Representatives Fishko and Padula were employees within the bargainingunit.As late as May 25, 1963, Varney met with the Union,his explanation being"that the reason we continued to negotiate was we were afraid that we would have arefusal to bargain charge if we didn't " But this is no real explanation or excuse forthe failure of the Respondent to demand a showing of majority by the Union. Thefailure of the Respondent to question the majority status of the Union or to ask forproof thereof must be deemed a significant indication of its bad faith.Certified Cast-ing & Engineering,Inc.,145 NLRB 572.The result of the election of August 23, 1963, probably reflects the impact of thehandouts and speech above discussed.I cannot find that their content, within thepermissible limits of Section 8(c) of the Act, reflects the "veiled threats" asserted bythe General Counsel. I do find, however,that the fact that the Respondent failed toquestion the majority of the Union on July 19, 1963,and the almost immediate filingof the RM petition resulted in delay which offered the Respondent the opportunity toact to dissipate the union majority, and that it was dissipated.SeeJoy Silk Mills, Inc.,85 NLRB 1263, 1264.The fears of the Respondent and its expressed doubt concerning the union majoritycannot constitute a defense in the absence of any real bargaining demands havingbeen made by the Union.Further, it is not for an employer to question any reasonan employee might have for changing over from opposing the Union to adhering toit.SeeGeorge Groh and Sons,141 NLRB 931,939-940.The time gained by theRespondent by the filing of the RM petition,I find,did gain the Respondent timeto undermine the majority status of the Union.SeeBernel Foam Productc Co., Inc.,146 NLRB 1277. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe expressed anticipation that the Respondent would be required to pay increasedwages which might result in a cessation of business does not constitute a defense toan alleged violation of Section 8(a)(1) of the Act.Economy Food Center, Inc., 142NLRB 901;Johnnie's Poultry Co.,146 NLRB 770.The remarks made by Varney to employees Marshall and Gill, and his statementto Roach that "he had brought a union in on his head," under the circumstances ineach case clearly constituted interrogation and threats of reprisals, and were violativeof Section 8(a) (1) of the Act. I so find.Upon a careful evaluation of the relevant evidence, it clearly appears that thepreponderance of the evidence shows that the Respondent, in seeking a Board elec-tion,was motivated not by a good-faith doubt of the majority status of the Union,but by a rejection of the principle of good-faith collective bargaining.By its refusalto bargain on June 19, 1963, and thereafter to recognize and bargain with the Union,the Respondent violated Section 8(a)(5) and (1) of the Act. I so find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) and (5) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Printing Specialties and Paper Products Union No. 447, International PrintingPressmen and Assistants' Union of North America, AFL-CIO, is a labor organizationwithin themeaning ofSection 2(5) of the Act.3.All production and maintenance employees employed by the Respondent at itsElizabeth plant, but excluding office clerical employees, watchmen, guards, profes-sional employees, and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) of theAct.4.Printing Specialties and Paper Products Union No. 447, International PrintingPressmen and Assistants' Union of North America, AFL-CIO, has been at all timessinceJune 18, 1962, and now is the exclusive representative of all employees in theaforesaid appropriateunitfor the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.5.By failing and refusing at all times since June 19, 1963, to bargain with PrintingSpecialtiesand Paper Products Union No. 447, International Printing Pressmen andAssistants'Union of North America, AFL-CIO, as the exclusive bargaining repre-sentativeof the employees in the aforesaid appropriate unit, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6.By interrogating and making promises or threats to employees Sinclair Marshalland Laurie Gill, the Respondent engaged in unfair labor practices affecting commercewithin the meaning of Secton 8(a) (1) of the Act.7.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.8.The Respondent did not withhold sick pay from employees Leon Roach in viola-tionof Section 8 (a) (1) and (3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it is recom-mended that Frank C. Varney Co., Inc., its officers, agents, successors, and assignsshall:1.Cease and desist from:(a)Refusing to bargain collectively with Printing Specialties and Paper ProductsUnion No. 447, International Printing Pressmen and Assistants' Union of North FRANK C. VARNEY CO., INC.297America, AFL-CIO, as the exclusive bargaining representative of all production-and maintenance employees of Frank C. Varney Co., Inc., at its Elizabeth plant, butexcluding office clerical employees, watchmen, guards, professional employees, andsupervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, or coercing theiremployees in the exercise of their right to self-organization, to form, join, or assistthe aforesaid labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any and all suchactivities.2.Take the following affirmative action which it is found will effectuate thepoliciesof the Act:(a)Upon request, bargain collectively in good faith with Printing Specialties andPaper Products Union No. 447, International Printing Pressmen and Assistants' Unionof North America, AFL-CIO, as the exclusive representative of all production andmaintenance employees in the aforesaid appropriate unit, and, if an understandingis reached,embody such understanding in a signed agreement.(b) Post at its Elizabeth, New Jersey, plant, copies of the attached notice marked"Appendix." 7Copies of said notice, to be furnished by the Regional Director forRegion 22, shall, after being duly signed by a representative of the Respondent, beposted by the Respondent immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken to insure that such notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 22, in writing, within 20 days fromthe date of the receipt of this Trial Examiner's Decision, what steps Respondent hastaken to comply herewith.8It is recommended thatunless onor before 10 days from the date of the receipt ofthisTrial Examiner's Decision, the Respondent notifies said Regional Director inwriting that it will comply with the foregoing recommendations, the National LaborRelations Board issue an order requiring Respondent to take the action aforesaid.7If this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"the Recommended Order of a Trial Examiner" Inthe notice.If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order"8 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 22, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICETO ALL EMPLOYEESPursuant to the RecommendedOrder of aTrial Examiner of the National LaborRelations Board, and in order to effectuate the policiesof the LaborManagementRelations Act, we hereby notify our employees that:WE WILL, uponrequest, bargain collectively in good faith with PrintingSpecialties and Paper Products UnionNo. 447,International Printing Pressmenand Assistants'Unionof North America, AFL-CIO, asthe exclusive representa-tive of all employees in the bargaining unit described below with respect torates of pay,hours of employment,and other conditions of employment,and, ifan understanding is reached,we will embodysuch an understanding in a signedcontract.The bargaining unit is:All production and maintenance employeesof Frank C. Varney Co.,Inc., at its Elizabeth, New Jersey,plant, but excluding office clericalemploy-ees,watchmen,guards, professional employees,and supervisors as definedin the Act.WE WILL NOTin any like or related manner interfere with, restrain,or coerceour employees in the exercise of rights to self-organization,to form labororganizations,to join or assist Printing Specialties and Paper Products UnionNo. 447,International Printing Pressmen and Assistants' Union of NorthAmerica,AFL-CIO,or any other labor organization,to bargain collectively 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.All our employees are free to join or assist any labor organization, and to engagein any self-organization or any concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from such activities.FRANK C. VARNEY CO., INC.,Employer.bated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614National Newark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withitsprovisions.CouncilManufacturing Corp.andInternational Union,AlliedIndustrialWorkers ofAmerica, AFL-CIO.Case No. 26-CA-1782.February 26, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Alba B. Martin issued hisDecision in the above-entitled case, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, Respondent filed exceptions to the Decisionand a brief in support of the exceptions.The General Counsel fileda brief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Trial Examiner'sDecision and the entire record in the case, including the exceptionsand briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner as herein modified.'ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner as modified herein, and orders that'In view of our other findings in this case and the limited nature of the allegedviolation of Section 8(a) (5), we find it unnecessary to pass upon that allegation of thecomplaint as our Order adequately remedies such a violation even if found.151 NLRB No. 39.